UNITED STATES    DISTRICT   COURT
EASTERN   DISTRICT OF NEW    YORK

                                      -X

DARREN JACKSON,


                    Plaintiff,
                                              MEMORANDUM AND ORDER

            V.

                                              16-CV-6183(RAM)
COMMISSIONER OF SOCIAL SECURITY,


                    Defendant.
                                       X

MATSUMOTO, United States District Judge:

            Pursuant to 42 U.S.C. § 405(g), Darren Jackson

("plaintiff") appeals the final decision of the Commissioner of

Social Security ("defendant"), which found that plaintiff was

not eligible for supplemental security income benefits under

Title XVI of the Social Security Act ("the Act"), on the basis

that plaintiff is not disabled within the meaning of the Act.

Plaintiff alleges that he is disabled under the Act and is thus

entitled to receive the aforementioned benefits.

            Presently before the court is plaintiff's motion for

judgment on the pleadings (ECF No. 25) and defendant's cross-

motion for judgment on the pleadings (ECF. No 22).        For the

reasons stated below. Plaintiff's motion is GRANTED in part.

Defendant's motion is DENIED, and the case is remanded for

further proceedings consistent with this Memorandum and Order.

                                 BACKGROUND


          a. Procedural History
          On November 7, 2012, plaintiff Darren Jackson filed an

application for supplemental security income benefits and an

application for disability insurance benefits.      (EOF No. 24,

Joint Statement of Facts Pursuant to Individual Motion Practice


Rule IV(c)(5) f 1, dated February 8, 2018; EOF No. 26,

Administrative Transcript ("Tr.") 76, 169-176.)      The date of

alleged onset of plaintiff's disability is March 22, 2012, and

plaintiff claimed that he was disabled as a result of bipolar

disorder and anxiety disorder.      (EOF No. 1, Complaint ("Compl.")

SI 5; Tr. 65, 169.)   On November 23, 2012, the SSA denied

plaintiff s claim for disability insurance benefits on the

ground that the plaintiff had not worked long enough to qualify

for benefits.    (Tr. 77-79.)    On March 14, 2013, the SSA denied

plaintiff's application for supplemental security income on the

grounds that he was not disabled within the meaning of the Act

because his "condition is not severe enough to keep [plaintiff]

from working."    (Tr. 81-86.)    On March 20, 2013, plaintiff

requested a hearing before an Administrative Law Judge ("ALJ").

(Tr. 90-92.)    On February 10, 2015, Plaintiff appeared and

testified before ALJ Kieran McCormack.      (Tr. 31-64.)   Christina

Boardman also appeared, as a vocational expert.      (Id.)   By a

decision dated April 14, 2015, the ALJ determined that plaintiff

was not disabled within the meaning of the Act and was thereby

not entitled to benefits. (Tr. 13-30.)
         On May 13, 2015, Plaintiff appealed the ALJ's decision to

the Appeals Council.     (Tr. 12.)     On October 11, 2016 the Appeals

Council denied review of the decision, thereby rendering the ALJ

decision the final decision in the case.          (Tr. 1-6.)   On

November 7, 2016, plaintiff filed the instant action in federal

court.   (See generally Compl.)

         b. Medical and Non-Medical Evidence


         The parties filed a Joint Stipulation of Relevant Facts

on February 8, 2018.     (EOF No. 24.)    By reference the court

incorporates those facts herein.       Having incorporated the Joint

Stipulation of Relevant Facts, the court shall address only the

medical opinion evidence and any facts relevant to the ALJ's

decision.


Medical Opinion of Treating Source Monica Broderick, MD

            On September 2, 2014, psychiatrist Monica Broderick,

MD ("Dr. Broderick") completed a medical Source Statement.          (Tr.

466-470.) Dr. Broderick noted that plaintiff's treatment began

in January 2014 and that he had been seen monthly for medication

management and psychotherapy.        (Tr. 466.)    Dr. Broderick

diagnosed the plaintiff with bipolar I disorder, schizoaffective

disorder by history, polysubstance abuse by history and

antisocial traits.     (Id.)   Dr. Broderick noted that plaintiff

was positive for sleep disturbance; mood disturbance; emotional

lability; delusions or hallucinations; substance dependence;
anhedonia; paranoia; suicidal ideation; blunt, flat or
inappropriate affect; decreased energy; manic symptoms;
intrusive recollections of a traumatic experience; and hostility
and irritability. (Id.) Dr. Broderick noted that on mental
status examination, plaintiff's affect was mildly labile,
plaintiff's orientation to person, time and place was fair;
plaintiff's insight and judgment were limited; and plaintiff's
memory and cognition were fair. (Tr. 467.) Dr. Broderick noted
that plaintiff had been prescribed divalproux, fluphenazine, and
hydroxyzine, and that the medications "can cause severe
drowsiness, difficulty concentrating and fatigue." (Id.) Dr.
Broderick opined that plaintiff would be absent from work twice
a month. (Id.) Dr. Broderick opined that plaintiff would have
no limitation or a mild limitation in remembering locations and
work-life procedures; in understanding and remembering short,
simple tasks; in carrying out short, simple instructions; and in
adhering to basic standards of neatness and cleanliness. (Tr.
468-469.)   Dr. Broderick opined that plaintiff would have a
 moderate limitation in understanding and remembering detailed
 instructions; in carrying out detailed instructions; in
 maintaining regular attendance and being punctual; in making
 simple work-related decisions; in performing at a consistent
 pace without an unreasonable number and length of rest periods;
 in asking a simple question or requesting assistance; in
maintaining socially appropriate behavior; in being aware of

hazards and taking precaution; in traveling to unfamiliar

places; and in using public transportation.     {Id.)   Dr.

Broderick opined that plaintiff would have a marked impairment

in maintaining attention and concentration for extended periods

of two or more hours; in dealing with the stress of skilled and

semi-skilled work; in working in coordination with or proximity

to others without being unduly distracted; in completing a

normal workday or workweek without interruption from

psychologically based symptoms; in interacting appropriately

with the public; in responding appropriately to changes in a

routine work setting; and in setting realistic goals or making

plans independently of others.    (Id.)   Dr. Broderick further

opined that plaintiff would have an extreme loss in accepting

instruction and responding appropriately to criticism from

supervisors and in getting along with coworkers and peers

without unduly distracting them or exhibiting behavioral

extremes.   (Id.)   Dr. Broderick indicated that plaintiff's

symptoms would affect his ability to respond appropriately to

supervision, coworkers and pressure in the workplace.     (Id.)

            In addition, Dr. Broderick opined that plaintiff

would have no restriction of activities of daily living; would

have marked deficiencies in maintaining social functioning;

would have frequent deficiencies of concentration, persistence
and pace resulting in failure to complete tasks in a timely
manner; and would have repeated episodes of decompensation.

(Tr. 469-470.)   Dr. Broderick opined that the restrictions had
existed since 1999.   (Tr. 470.)

Medical Opinion of Treating Source Jean Liu, MD

          On November 16, 2012, psychiatrist Jean Liu, MD ( Dr.

Liu") completed a discharge summary upon plaintiff's release

from Midstate Correctional Facility.     (Tr. 433-436.)   Dr. Liu

opined that plaintiff was diagnosed with mood disorder NOS and
antisocial personality disorder.     (Tr. 433.)   Dr. Liu noted that
plaintiff had been prescribed Zoloft and Zyprexa. (Id.) - Dr.
Liu noted that plaintiff reported auditory hallucinations even

when medicated and that he meets with his therapist monthly and

his psychiatrist every three months.     (Tr. 435.) Dr. Liu noted
a constricted affect.   (Id.) Dr. Liu opined that plaintiff would

need continued mental health treatment and that plaintiff's

"psychiatric symptoms prevent the work related mental activities
needed to sustain employment.      The patient's mental health

condition impacts his ability to understand instructions, retain
information, stay focused for any length of time, and maintain
regular, sustained, gainful employment." (Id.)      Dr. Liu opined
further that "Mr. Jackson's psychiatric symptoms severely limit

his functioning and have impacted his ability to hold any kind
of competitive employment, necessitating SSI entitlements. Mr.
Jackson will need continued psychiatric rehabilitative services

to prevent decompensation and avoid recidivism."     {Id.)

           On January 24, 2013, Dr. Liu reopened the discharge

summary.   (Tr. 329—332.)   Dr. Liu's opinions remained unchanged

but plaintiff's diagnosis was revised from mood disorder NOS to

major depressive disorder, single episode, severe with psychotic
features and antisocial personality disorder.     (Tr. 329.)    Dr.

Liu again noted that plaintiff was prescribed Zoloft and

Zyprexa.   (Id.)

Medical Opinion of Nurse Practitioner Kevin M. Lapin, ANP

           On September 4, 2014, nurse practitioner Kevin M.

Lapin, ANP ("Nurse Lapin") completed a medical questionnaire.

(Tr. 472-478.)     Nurse Lapin states that plaintiff's diagnoses

were diabetes and bipolar/psych disorder.     (Tr. 472.)     Nurse

Lapin also stated that plaintiff complained of dizziness in the
morning, slow change of position when rising or climbing stairs,
and low back pain with lifting.     (Id.)   Nurse Lapin noted that

plaintiff's psychological factors affected his physical

condition; plaintiff's pain is never severe enough to interfere

with concentration; plaintiff s ability to deal with work stress

depends on activity; and plaintiff s medications can cause the
side effects of drowsiness and dizziness.      (Tr. 473.)    Nurse

Lapin noted that plaintiff could sit for one hour at a time and
for five hours total in an eight-hour workday.      (Tr. 473-474.)
Nurse Lapin noted that plaintiff could stand or walk for 15

minutes at a time and for two hours total in an eight-hour

workday.   (Tr. 474.)   Nurse Lapin further noted that plaintiff

would need to recline for one hour during a day but could do so

during ordinary break times.      (Tr. 475.)   Nurse Lapin indicated

that plaintiff could generally lift and carry up to five pounds,

could occasionally lift and carry six to 10 pounds, but could

never lift or carry more than 10 pounds.       (Tr. 476.)   Nurse

Lapin stated that plaintiff can balance; could frequently flex

forward; could occasionally flex back or rotate left or right;

could occasionally stoop; could frequently use his hands for

reaching, handling and fingering; and did not need to use an

assistance device.   (Tr. 476-477.)     Nurse Lapin noted that the

restrictions were "chronic."      (Tr. 478.)

Medical Opinion of Consultative Examiner Christopher Flach, PhD

           On February 27, 2013, plaintiff was examined by

Christopher Flach, PhD ("Dr. Flach").      (Tr. 343-346.)   Dr. Flach

noted that plaintiff was an ambulatory, 51 year-old single male

who came by bus to the evaluation; reports residing in a

shelter; has a GED; and has no work history.      (Tr. 343.)   Dr.

Flach stated that plaintiff described his history of diabetes,

and plaintiff was taking Metformin, twice daily, and Glyburide,

once daily, and Zoloft.   (Id.)
           Dr. Flach noted that plaintiff complained of

difficulty with sleep, nightmares, depressive symptoms including

dysphoric moods, anxiety, flashbacks, stress-induced panic

attacks at least twice a week that lasted 10 to 15 minutes,'

pressured speech, expansive mood and auditory hallucinations.

(Tr 343-344.)   Dr. Flach noted that plaintiff's mood was

anxious; his affect was depressed; his motor behavior was

lethargic; and his speech was fluent and monotone.     (Tr. 344.)

Dr. Flach also noted that plaintiff's attention and

concentration were mildly impaired; his recent and remote memory

were mildly impaired; and his cognitive functioning was thought

to be below average.   (Tr. 345.)   Dr. Flach opined that

plaintiff's insight and judgment were fair.    {Id.)   Dr. Flach

opined that plaintiff could follow and understand simple

directions and instructions and perform simple tasks

independently; perform some complex tasks but needed support and

encouragement; make some appropriate decisions; maintain a

regular schedule and learn new tasks; would have mild problems

maintaining attention and concentration; and would have some

difficulty relating to others and dealing with stress.      (Tr.

345.)   Dr. Flach concluded that the results of the examination

were consistent with psychiatric problems and plaintiff s

symptoms would appear to interfere with his ability to function

on a daily basis.   (Id.)
Medical Opinion of Consultative Examiner Vinod Thukral, MD
          On February 27, 2013, plaintiff was examined by
internist Vinod Thukral, MD ("Dr. Thukral") at the request of

the Commissioner.   (Tr. 348-351.)    Dr. Thukral noted that

plaintiff complained of the physical conditions of diabetes
mellitis since 1999 and of injury to his left eye at the age of
eight; and of the psychiatric conditions of depression and post-
traumatic stress disorder (PTSD), which were diagnosed 15 years
ago. (Tr. 348.) The examination notes indicate that plaintiff
was taking 1000 mg of Metformin, 10 mg of Glipizide, and an
unknown dosage of Zoloft. (Id.) Plaintiff denied current drug
use or alcohol abuse, but reportedly abused cocaine from
approximately 1985 to 1998. (Id.) Dr. Thukral noted that
plaintiff said he showers, bathes and dresses daily but does not
do cooking, cleaning, laundry or shopping due to depression and
PTSD. (Tr. 349.)    Dr. Thukral noted that plaintiff's vision was
20/30 in his right eye and 20/200 in his left eye.     (Id.) Dr.
Thukral diagnosed plaintiff with diabetes mellitis, by history;
severe decreased visual acuity in the left eye due to an injury,
by history, and depression and post-traumatic stress disorder
 (PTSD), on treatment, by history. (Tr. 350.) Dr. Thukral
 opined that plaintiff's prognosis was "fair;" plaintiff would
 have no limitations for sitting, standing, bending, pushing,
 pulling, lifting, carrying or any other such related activities;

                                 10
and "has moderate limitations for activities requiring fine

visual acuity due to severe decreased visual acuity in the left

eye."   (Tr. 351.)

Medical Opinion of State Agency Psychiatric Consultant J.
Echevarria, MD

          On March 8, 2013, state agency psychiatric consultant

J. Echevarria, MD, ("Dr. Echevarria") a psychiatrist by

designation, reviewed plaintiff's file.      (Tr. 68-74.)       The file

indicated that plaintiff had one or more medically-determinable

impairments, specifically, severe diabetes mellitus and severe

affective disorders.   (Tr. 68.)    Dr. Echevarria stated that

plaintiff had "mild" restriction of activities of daily living;

"moderate" difficulties in maintaining social functioning;

"moderate" difficulties in maintaining concentration,

persistence or pace; and one or two repeated episodes of

decompensation, each of extended duration.      {Id.)     Dr.

Echevarria opined that "the claimant's ability to deal with co-

workers and the public would be somewhat reduced, but adequate

to handle brief and superficial contact.      (Id.)     Similarly,

plaintiff's ability to tolerate and respond appropriately to

supervision would be reduced, but adequate to handle ordinary

levels of supervision in the customary work setting."           (Id.)

           Dr. Echevarria opined that plaintiff had understanding

and memory limitations.   (Tr. 72.)     However, Dr. Echevarria




                                   11
opined that plaintiff was not significantly limited in his

ability to remember locations and work-like procedures, ability

to understand and remember very short instructions, perform

activities with a schedule, maintain regular attendance and be

punctual with customary tolerances, make simple work-related

decisions, ask simple questions or request assistance, maintain

socially appropriate behavior, adhere to basic standards of

neatness and cleanliness, be aware of normal hazards and take

appropriate precautions, travel in unfamiliar places, use public

transportation, and set realistic goals or make plans

independently of others.   (Tr. 72-73.)   Dr. Echevarria opined

that plaintiff had moderate difficulty in his ability to carry

out very short and simple instructions, maintain attention and

concentration for extended periods, sustain an ordinary routine

without supervision, complete a normal workday and workweek

without interruptions from psychologically based symptoms,

perform at a consistent pace without an unreasonable number and

length of rest periods, work in coordination with or proximity

to others with being distracted, interact appropriately with the

general public, accept instructions and respond appropriately to

criticism from supervisors, get along with coworkers or peers

without distracting them or exhibiting behavioral extremes,

respond appropriately to changes in the work setting, carry out




                                12
detailed instructions and understand and remember detailed


instructions.   (Tr. 72-73.)

                         STANDARD OF REVIEW


            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner's denial of their benefits

"within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of


Social Security may allow."    42 U.S.C. §§ 405(g), 1383(c)(3).    A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards

were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner's

decision only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

"Substantial evidence is ^more than a mere scintilla," and must

be relevant evidence that a reasonable mind would accept as

adequate to support a conclusion.     Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Persies, 420

U.S. 389, 401 (1971)).    If there is substantial evidence in the

record to support the Commissioner's factual findings, those



                                 13
findings must be upheld. 42 U.S.C. § 405(g). Inquiry into
legal error "requires the court to ask whether ^the claimant has
had a full hearing under the [Commissioner's] regulations and in
accordance with the beneficent purposes of the [Social Security]
Act.'" Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).
          The reviewing court does not have the authority to
conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have
justifiably reached a different result. Cage v. Comm'r, 692
F.3d 118, 122 (2d Cir. 2012).

           To receive disability benefits, claimants must be

"disabled" within the meaning of the Act.   See 42 U.S.C. §§
423(a), (d). A claimant is disabled under the Act when she is
unable to "engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than
12 months." 42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d
 126, 131-32 (2d Cir. 2000). The impairment must be of "such
 severity" that the claimant is unable to do her previous work or
 engage in any other kind of substantial gainful work. 42 U.S.C.
 § 423(d) (2)(A).

           "The Commissioner must consider the following in
 determining a claimant's entitlement to benefits: MD the

                                 14
objective medical facts [and clinical findings]; (2) diagnoses
or medical opinions based on such facts; (3) subjective evidence
of pain or disability . . . ; and (4) the claimant's educational
background, age, and work experience.'" Balodis v. Leavitt, 704
F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,
174 F.Sd 59, 62 (2d Cir. 1999)).

          Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used
to determine whether the claimant's condition meets the Act's
definition of disability. See 20 C.F.R. § 404.1520. This
process is essentially as follows:
     [I]f the Commissioner determines (1) that the claimant is
     not working, (2) that he has a ^severe impairment, (3)
     that the impairment is not one [listed in Appendix 1 of
     regulations] that conclusively requires a determination of
     disability, and (4) that the claimant is not capable of
     continuing in his prior type of work, the Commissioner must
     find him disabled if (5) there is not another type of work
     the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335
 F.3d 99, 106 (2d Cir. 2003) (internal quotation marks omitted));
 see also 20 C.F.R. § 404.152(a)(4). At any of the previously
 mentioned steps, if the answer is "no," then the analysis stops
 and the ALJ must find claimant not disabled under the Act.
           During this five-step process, the Commissioner must
 consider whether "the combined effect of any such impairment . .
   would be of sufficient severity to establish eligibility for


                                   15
Social Security benefits."   20 C.F.R. § 404.1523.      Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.   20 C.F.R. § 416.945(a)(2).

          In steps one through four of the sequential five-step

framework, the claimant bears the "general burden of proving . .

. disability."   Burgess, 537 F.3d at 128.     In step five, the

burden shifts from the claimant to the Commissioner, requiring

that the Commissioner show that, in light of the claimant's

residual functional capacity ("RFC"), age, education, and work

experience, the claimant is "able to engage in gainful

employment within the national economy."       Sobolewski v. Apfel,

985 F. Supp. 300, 310 (E.D.N.Y. 1997).

                             DISCUSSION


       a. The ALJ's Disability Determination

          Using the five-step sequential process to determine

whether a claimant is disabled as mandated by 20 C.F.R. §

416.971, the ALJ determined at step one that plaintiff had not

engaged in substantial gainful activity since the application

date of November 7, 2012.    (Tr. 18.)

          At step two, the ALJ found that plaintiff suffered

from the severe impairments of bipolar disorder and panic

disorder with some agoraphobia.    (Tr. 18.)    The ALJ considered



                                  16
plaintiff's conditions of diabetes, decreased visual acuity of

the left eye, PTSD and past history of drug abuse but found them

to be non-severe.      (Tr. 18-19.)

           At step three, the ALJ determined that from November

7, 2012 through the date of the hearing, plaintiff did not have

an impairment or combination of impairments that meets or

medically equals one of the listed impairments in Appendix 1 of

the regulations, 20 C.F.R. § 404.1520, Appendix 1 (20 C.F.R. §§

416.920(d) and 416.926), although the ALJ considered Listing

12.04.    (Tr. 20-21.)

            At step four, the ALJ found that plaintiff had the RFC

to perform work at all exertional levels but with the following

non-exertional limitations: plaintiff can only work at low

stress jobs containing no more than simple, routine, and

repetitive tasks; involving only simple work related decisions,

with few, if any, workplace changes; and with only occasional

interaction with supervisors, coworkers and/or the general

public.    (Tr. 21.)     In arriving at this RFC, the ALJ stated that

"although Dr. Broderick is a treating physician, little weight

is accorded to her opinion[.]"        (Tr. 23.)   The ALJ gave

"significant weight" to the opinion of Dr. Flach.         {Id.)   Though

the ALJ disagreed with Dr. Thukral's opinion "that the claimant

has severely decreased vision in his left eye because that is

not supported by the record," he gave "significant weight to the


                                      17
balance of his opinion that the claimant has no exertional

limitations[.]"   (Tr. 19,)   The ALJ gave "little weight" to

Nurse Lapin's opinions "as there are no treatment records that

could serve to corroborate his opinions."       {Id.)   The ALJ

accorded "great weight" to the opinion of state agency

psychological consultant Dr. Echevarria.       (Tr. 24.)    At no point

in the decision did the ALJ address the medical opinion of Dr.

Liu or assign any weight to it.    (Id. 19-24.)     The ALJ also

stated that claimant had no current symptoms and cited the fact

that plaintiff had cancelled several appointments as

"undermin[ing] his allegation that his symptoms are disabling

and render him unable to work."    (Tr. 24.)     The ALJ concluded

that plaintiff had no past relevant work.       (Tr. 24.)

           At step five, the ALJ found that plaintiff's "ability

to perform work at all exertional levels has been compromised by

nonexertional limitations."    (Tr. 25.)   Nevertheless, the ALJ

concluded that plaintiff was capable of performing work

available in the national economy as a router, DOT 222.587-038;

kitchen helper, DOT 318.687-010; or as a house cleaner 323.687-

014. (Tr. 25-26.)

           Thus, the ALJ concluded that plaintiff was not

disabled within the meaning of the Act, as defined in 20 CFR

416.920(g), since November 7, 2012 until the date of the

hearing.   (Tr. 26.)



                                  18
       b. The RFC is not supported by the medical opinion
           evidence


  i. The ALJ erred in disregarding the opinion of Dr. Echevarria
     that the plaintiff would only be capable of handling
    and superficial contact with supervisors, coworkers and the
    public

           Though the ALJ gave "great weight" to the opinion of
Dr. Echevarria, he faiied to incorporate Dr. Echevarria's
finding that plaintiff would only be capable of handling brief
and superficial contact with others. This was error.
           It was the finding of all examining sources that
plaintiff would be limited in his ability to deal with stress
and adequately relate to others. Dr. Flach, to whose opinion
the ALJ gave "significant weight," stated that plaintiff would
have "some difficulty relating to others and dealing with
stress". (Tr. 23.) Dr. Broderick, to whose opinion the ALJ
gave limited weight, opined that plaintiff would be moderately
limited in maintaining socially appropriate behavior and
markedly limited in working in proximity to others without being
distracted. (Tr. 479.) It was the opinion of Dr. Echevarria,
to whom the ALJ assigned the greatest weight that plaintiff was
 only capable of handling "brief and superficial contact" with
 others.   (Tr. 69.)

             It is dubious that the ALJ's finding that plaintiff is
 capable of "occasional contact" sufficiently conforms to the
 requirement that the contact be brief and superficial.

                                  19
Occasional contact refers to time and dictates that the


interaction be limited to no more than one third of the day.

SSR 83-10: Titles II and XVI: Determining Capability to Do Other

Work—the Medical-Vocational Rules of Appendix 2.    The ALJ's

finding of "occasional contact" does not adequately address the

requirement that the contact be either "superficial" or "brief."

           The Commissioner has argued in error that the ALJ's

RFC determination sufficiently took plaintiff's mental

impairments into account by requiring that the work be "low

stress."   (Def. Mem. 25.)   There is no allowance in the ALJ's

RFC for the fact that plaintiff's interaction with others be

either brief or superficial.    The court finds that this was

error.



           The court is troubled in particular that the ALJ

appears to have cherry-picked medical findings.    Reviewing

courts decry administrative cherry-picking of relevant evidence.

This term refers to crediting evidence that supports

administrative findings while ignoring conflicting evidence from

the same source.   See Smith v. Bowen, 687 F. Supp. 902, 904

(S.D.N.Y. 1988) (citing Fiorello v. Heckler^ 725 F.2d 174, 175-

76 (2d Cir. 1983)); see also Scott v. Astrue, 647 F.3d 734, 740

(7th Cir. 2011); Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th

Cir. 2004) ("The ALJ is not entitled to pick and choose from a

medical opinion, using only those parts that are favorable to a


                                 20
finding of non-disability."). Cherry-picking can indicate a

serious misreading of evidence, failure to comply with the

requirement that all evidence be taken into account, or both.

Genier v. Astrue, 606 F.3d 46, 50 (2d Cir. 2010).

          It is legal error for the ALJ to create an RFC which

conflicts with portions of a medical source statement that was

accorded great weight without explaining the inconsistency.

Dioguardi v Commissioner, 445 F. Supp. 2d 288, 297 (W.D.N.Y.

2006); and Peterson v. Astrue 2 F. Supp. 3d 223, 234-35

(N.D.N.Y. 2012)

          Here, as in Peterson, the ALJ gave great weight to a

source whose opinion fails to support his RFC, and the ALJ has

failed to recognize the inconsistency.   Moreover, the ALJ's

hypothetical to the vocational expert failed to incorporate any

limitation that plaintiff's interactions with others be either

brief or superficial.   (Tr. 53-54.)

          For the foregoing reasons, the court must remand.

  ii.   The ALJ did not account for the plaintiff s moderate
        limitation in maintaining concentration, persistence and
        pace


          Additionally, the ALJ erred by making an RFC

determination that failed to account explicitly for the moderate

non-exertional limitations that the ALJ determined plaintiff had

in maintaining concentration, persistence and pace.   (Tr. 20.)




                                21
            Under the Second Circuit's holding in Mclntyre v.

Colvin, 758 F.3d 146 (2d. Cir. 2014), an ALJ is not permitted to

proceed on an assumption that a restriction to "simple" or

"unskilled" work is equivalent to, or per se incorporates, a

limitation relating specifically to "concentration, persistence,

or pace."    Defendant, however, argues th^t, by restricting

plaintiff to only simple work and occasional interaction with

others, the ALU's RFC "incorporated those assessments."        (Def.

Mem. 15.)    The court disagrees.

            A finding that a plaintiff has limitations in

concentration, persistence and pace must be at least implicitly

accounted for in a hypothetical.         As the Second Circuit has

stated, "the combined effect of a claimant's impairments must be

considered in determining disability; the [Commissioner] must

evaluate their combined impact on a claimant's ability to work,

regardless of whether every impairment is severe."         Dixon, 54

F.3d 1019, 1031 (2d Cir. 1995).      An ALU's failure to incorporate

non-exertional limitations in a hypothetical (that is otherwise

supported by evidence in the record) is harmless error if (1)

"medical evidence demonstrates that a claimant can engage in

simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace," and the challenged

hypothetical is limited "to include only unskilled work"; or (2)

the hypothetical "otherwise implicitly account[ed] for a


                                    22
claimant's limitations in concentration, persistence, and

pace [.]"   Winschel v. Comm'r of Sac. Sec., 631 F.3d 1176,1180

(11th Cir, 2011) (collecting cases).    Thus, an ALJ's

hypothetical should incorporate any limitations in

concentration, persistence, and pace.   Mclntyre v. Calvin, 758

F.3d 146, 151-52 (2d Cir. 2014) (ALJ's explicit limitation of

hypothetical to "simple, routine, low stress tasks" "after fully

explaining [claimant's] physical restrictions" sufficiently

accounted for "the combined effect of [claimant's] impairments")

(internal citation and quotations omitted).

            In considering the parties' positions, the court notes

that it is undisputed that all medical source opinions indicate

that plaintiff had limitations in maintaining concentration and

attention, and in performing activities within a regular

schedule, (Tr. 72-73, 345, 468-469); the ALJ generally found

that plaintiff had "moderate difficulties" in the domain of

"concentration, persistence, and pace" (Tr. 20); and the ALJ

failed to include any such limitations (at least explicitly) in

its RFC determination.    More importantly. Dr. Echevarria opined

that plaintiff had moderate difficulty in his ability to: carry

out very short and simple instructions, maintain attention and

concentration for extended periods, and sustain an ordinary

routine without supervision.    Because Dr. Echevarria, to whom

the ALJ assigned "great weight" opined that plaintiff would have


                                 23
a moderate limitation in carrying out short and simple

instructions or sustaining an ordinary routine without

supervision, the court cannot find that the medical evidence

supports a finding that plaintiff can engage in routine, simple

work without considering the time off task.   The ALJ's failure

to consider the combined effect of plaintiff's impairments or

explicitly limit the hypothetical to incorporate plaintiff s

non-exertional limitations, where the medical evidence does not

demonstrate plaintiff can engage in simple, routine tasks or

unskilled work despite those limitations, was error.     The court

remands on this basis.


          Further, plaintiff argues that the ALJ has failed to

properly weigh the medical evidence.   The court agrees.    In

particular, the ALJ erred in failing to consider the opinion of

Dr. Jean Liu, a treating source.

          "The Commissioner must consider objective medical

evidence, opinions of examining or treating physicians,

subjective evidence submitted by the claimant, as well as the

claimant's background, such as age, education, or work history."

Crocco, 2017 WL 1097082, at *15; see also Barry, 606 F. App'x at

622 n.l ("In assessing a claimant's RFC, an ALJ must consider

'all of the relevant medical and other evidence,' including a

claimant's subjective complaints of pain.") (quoting 20 C.F.R. §

416.945(a)(3)).   Accordingly, the RFC assessment shall be based


                                24
on a review of the entire record.      20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2).

          The ALJ's decision does not mention the medical


opinion of Dr. Liu, only addressing Dr. Liu's discharge summary

in a cursory manner when he notes that plaintiff was seen by a

therapist and psychiatrist, was previously hospitalized three

times for suicide and was recommended to continue with

treatment.    (Tr. 22.)   Moreover, the ALJ failed to acknowledge

or address the opinions set forth by Dr. Liu as to plaintiff's

functional limitations, despite the fact that Dr. Liu was

plaintiff's treating psychiatrist.      Thus, the ALJ has failed to

consider the record as a whole.


             The court remands with the direction that the ALJ

consider the opinions and treatment by Dr. Liu, and adequately

explain any weight to be given to those opinions and treatment.

The court does not address plaintiff s argument that the ALJ

erred in giving little weight to the opinions of Dr. Broderick.

On remand, the ALJ will be required to consider the record as a

whole, and as he considered the consistency of Dr. Liu's

opinions with those of Dr. Broderick, it is possible that the

weight that he assigns to Dr. Broderick's opinions might change,

             The court also notes that the ALJ erred in giving

little weight to the opinion of Nurse Lapin on the ground that

there were no supporting treatment records.      (Tr. 19.)   To the


                                  25
extent that it appears that the ALJ was not aware that Nurse

Lapin treated plaintiff at Sunrise Medical Group, (Tr. 499-505)

and Nurse Lapin's records are contained in the record, the court

respectfully directs that the ALJ properly consider Nurse

Lapin's opinions as well.

                              CONCLUSION


          Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order further proceedings

when appropriate.    "The court shall have power to enter, upon

the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing."     42 U.S.C. § 405(g).   Remand is

warranted where "there are gaps in the administrative record or

the ALJ has applied an improper legal standard."      Rosa, 168 F.3d

at 82-83 (quoting Pratts, 94 F.3d at 39) (internal quotation

marks omitted).     Remand is particularly appropriate where

further findings or explanation will clarify the rationale for

the ALJ's decision.     Pratts, 94 F.3d at 39.    However, if the

record before the court provides "persuasive proof of disability

and a remand for further evidentiary proceedings would serve no

purpose," the court may reverse and remand solely for the

calculation and payment of benefits.       See, e.g., Parker v.




                                  26
Harris, 626 F.2d 225, 235 (2d Cir. 1980); Kane v. Astrue, 942 F,
Supp. 2d 301, 314 (E.D.N.Y. 2013).

          The court has found that ALJ did not apply the law

appropriately in this case and additionally found that further

explanation is necessary to clarify the ALJ's rationale.

Accordingly, this case should be remanded for further

proceedings consistent with this decision.

SO ORDERED.


Dated:   Brooklyn, New York
          December 27, 2019


                                         /s/
                              Hon. Kiyo A. Matsumoto
                              United States District Judge




                              27
